Citation Nr: 1809207	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  15-23 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2001 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The claim was brought before the Board in July 2017 and was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence of record does not show the Veteran is unable to obtain gainful employment due to his service-connected disability.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C. §§ 1155, 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

TDIU

The Veteran contends that he is unemployable due to his service-connected posttraumatic stress disorder (PTSD) with major depressive disorder. 

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but, the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.321 (b), 3.340, 3.341, 4.16(b), 4.19.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. at 363 (1993).  

The Veteran already meets the necessary schedular rating criteria under 38 C.F.R. § 4.16(a), as his service-connected PTSD with major depressive disorder has been given a 70 percent disability rating for the entire appeal period.  Therefore, the question at hand is whether his service-connected disability keeps him from securing substantially gainful employment.  After review of the evidence of record, the Board finds it does not.

The evidence of record shows that in 2013 the Veteran received his Bachelor's degree in business administration from an online university.  His occupational history includes working as a temporary post office employee and working at various call centers. 

In September 2014, the Veteran received a VA examination for his PTSD with major depressive disorder.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  That examiner then noted that the Veteran had reported recently receiving his Bachelor's degree and was currently employed with a temp agency where he was responsible for organizing training for IT professionals.  The Veteran was working full time and was hopeful that the temporary job may become permanent. 

In April 2015, the Veteran submitted a PTSD disability benefits questionnaire from his VA physician.  The VA physician noted the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The examiner also reported that the Veteran was currently unemployed and had difficulties holding a job. 

In July 2015, the Veteran visited the VA medical center for his disability.  Although the Veteran reported an exacerbation of his PTSD symptoms, he stated that he recently got a new job and was excited about it. 

In August 2017, the Veteran received another VA examination.  Similar to the other examiners, the examiner found the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran reported working at a call center full time since May 2015.  However, over the last six months, the Veteran found himself becoming short with his coworkers, having difficulty staying focused, and requesting his work station be moved away from others.  He further stated that since his discharge and prior to his recent job, he had a string of temporary jobs that lasted only a few months to a year.  After examination of the Veteran, the examiner opined that the Veteran at least as likely as not did not have a diagnosis of unemployability related to his military service, including his PTSD.  The examiner rationalized that despite a finding of increased severity of PTSD symptoms and a statement from his supervisor reporting a recent decline in the Veteran's work performance, the Veteran had been employed full time since 2015.  The examiner also noted that since his discharge, the Veteran had been able to obtain his Bachelor's degree in business administration.

The Board acknowledges that the Veteran has stated that his psychiatric condition has previously prevented him from keeping employment.  However, the evidence of record does not show his service-connected disability has caused him to be unemployable.  In fact, the evidence of record shows the Veteran has been employed full time since May 2015.  Although in August 2017, his supervisor provided a statement reporting the Veteran's decline in work performance, the supervisor also referred to the Veteran as a seasoned employee who was a valuable asset to their team.  His supervisor further stated that the decline in work performance had only been over the last 8 weeks.  While the Veteran's supervisor also noted that if he does not meet their performance standard, changes will be made, the Board notes that the overall statement does not show the Veteran is incapable of doing his job.  Further, the Board also notes that through the years, the Veteran has often reported feelings of excitement or happiness regarding potential jobs. 

Therefore, the probative evidence of record shows that the Veteran is capable of performing the acts required in obtaining and maintaining a substantially gainful occupation in which he has limited contact with others.  Indeed, the Veteran was able to successfully obtain a Bachelor's degree by taking courses online and has successfully kept his current employment for over two years. 

Thus, based on this evidence, the Board concludes that the Veteran has not been rendered unemployable due to his service-connected disability.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, the Board finds a grant of TDIU is not warranted.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


